Citation Nr: 1204104	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  93-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a separate grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Octavio Diaz-Negron, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1952 to November 1956.  As reflected in a United States Department of the Army Correction to the Veteran's Form DD 214, he received a Purple Heart, Combat Infantryman Badge, and a Republic of Korea Presidential Unit Citation for his participation in combat with the enemy in the Republic of Korea during his period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and a depressive disorder, and denied reopening a claim for a psychiatric disorder.  The Veteran timely appealed that denial.

The Board declined reopening his claim for a psychiatric disorder and denied service connection for a depressive disorder and PTSD in September 1998 Board decision.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to remand the case to the Board for further development.  The Court vacated the September 1998 Board decision and remanded the case back to the Board for further development in a September 1999 Court Order.  

The Board remanded the case in June 2000, October 2002, May 2004, July 2006, October 2007, and January 2010.  During the pendency of the appeal, the Veteran's claim for a psychiatric disorder was reopened in the October 2007 Board decision.  

Subsequently, in March 2008 rating decision, service connection for a depressive disorder, not otherwise specified, was granted; the RO assigned a 30 percent evaluation, effective December 28, 2007.  In a subsequent June 2011 rating decision, the Veteran's depressive disorder was assigned a 70 percent evaluation, effective May 20, 2002; the Veteran timely submitted a notice of disagreement with that assigned disability evaluation and effective date, and a statement of the case was issued on those issues in June 2011.  The Veteran has yet to respond to that statement of the case.

Thus, the remaining in appellate status at this time from the vacated September 1998 Board denial is the issue of service connection for PTSD, which will be addressed below.

The Veteran and his representative submitted a comprehensive statement of their arguments on appeal, with an appendix of cited exhibits, in December 2011; on page 22 of that statement, the Veteran specifically waived jurisdiction of the Agency of Original Jurisdiction (AOJ) with respect to the arguments and medical evidence contained in the claims file.  The Board has taken such arguments and exhibits into consideration in its adjudication of the Veteran's claim, as discussed below.

Moreover, the Board notes that the in that December 2011 statement, the Veteran and his representative appear to raise the issue of clear and unmistakable error (CUE) with a prior rating decision; the statement specifically references his "initial claim."  The Board takes such to mean the initial denial of service connection for depressive neurosis, which was denied in a March 1978 rating decision and was appealed and denied in a October 1982 Board decision.  Such a Board denial subsumes the March 1978 rating decision; accordingly, any such claim of CUE would be Board CUE in this case.  However, the Board finds that as of this time the Veteran and his representative have not pled CUE with the specificity required for such a claim.  

Indeed, while the Veteran and his representative stated that "clear and unmistakable error has been committed" and that he had "been suffering from a service-connected severe nervous condition since he filed his initial claim," they specifically note that the "preponderance of the evidence on record supports" such a conclusion.  Thus, at essence, the Veteran is really contesting how the evidence was weighed in the October 1982 Board decision.  Such differences of opinion as to how the evidence was weighed does not constitute a valid claim of CUE.  See Crippen v. Brown, 9 Vet. App. 412 (1996) (specific allegations must assert more than mere disagreement with how the facts of the case were weighed or evaluated; the claimant cannot simply request that the Board reweigh or reevaluate the evidence); see also Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991) (mere misinterpretation of facts does not constitute CUE).  Accordingly, the Board finds that CUE has not been pled with the required specificity, and therefore, the Board will not address any such claim at this time.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Veteran is free to raise a specifically pled claim for CUE in the future if he so desires.

The issue of entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran does not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

2.  Even assuming the Veteran has a diagnosis of PTSD, the evidence of record does not demonstrate any separate and distinct manifestations of PTSD which have not already been contemplated by the rating in effect for the Veteran's service-connected depressive disorder.



CONCLUSION OF LAW

The criteria establishing a separate grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.14 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2004 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  Additionally, a February 2007 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements, and those of his representative, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In this case, a review of the claims file reflects several diagnoses of PTSD by private treatment providers, and notations of diagnoses of PTSD, either by history or for treatment purposes, in the VA treatment records.  Such diagnoses have been noted in the Veteran's statements, and an extensive history of treatment and diagnoses of psychiatric disorder is documented in the September 1999 Joint Motion for Remand; most recently, the Veteran's private psychiatric treatment in August 2006 demonstrate diagnoses of PTSD secondary to warlike conflict, particularly due to his service in the Republic of Korea.

Those treatment records notwithstanding, the Board must conclude in this case that the Veteran does not have a current diagnosis of PTSD.  The Board particularly notes the Veteran underwent VA psychiatric examinations in October 2005, September 2006, December 2007, and February 2011; in every one of those examinations, the Veteran was diagnosed with a depressive disorder, not otherwise specified.  At each examination, the VA examiners consistently concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  They found that, while he demonstrated some PTSD-like symptoms, the Veteran did not present with the criteria for re-experiencing of a traumatic event or avoidance of stimuli, specific criterion necessary for a diagnosis of PTSD under the DSM-IV.  See October 2005 VA examination (lacking both criteria); September 2006 VA examination (lacking the avoidance criteria); December 2007 VA examination (lacking persistent re-experiencing of the traumatic event criteria).

The Board acknowledges McClain v. Nicholson, 21 Vet. App. 319 (2007), wherein the Court held that if a disability is present at any point during the rating period then the "current disability" requirement of service connection is satisfied.  Here, however, a review of the record as a whole leads to the conclusion that, while PTSD was referenced during the appeals period, the greater weight of the probative evidence discounts such diagnoses and thus it is found that the Veteran never had a valid diagnosis of PTSD.  Again, numerous VA examiners consistently determined that he was fundamentally lacking criteria under the DSM-IV for a diagnosis of PTSD.  The Board notes that none of the VA or private treatment records that indicate a diagnosis of PTSD address the specific DSM-IV criteria of PTSD, as is required by 38 C.F.R. § 4.25.  Therefore, the Board affords them minimal probative value as to the issue of whether the Veteran has a diagnosis of PTSD.

Instead, the Board finds the many VA examinations to be vastly more probative as to whether the Veteran actually had a diagnosis of PTSD because those records specifically discus the DSM-IV criteria for a diagnosis of PTSD; the Board must conclude on the basis of those examinations that the Veteran does not have a diagnosis of PTSD, and that he has not had a valid diagnosis of such at any time during the rating period because he is lacking all of the necessary criteria for such a diagnosis under the DSM-IV.  

Again, a diagnosis of PTSD under the DSM-IV is a specific threshold requirement for service connection.  See 38 C.F.R. §§ 3.304, 4.25.  As the overwhelming probative evidence demonstrates that the Veteran does not meet the criteria for a diagnosis of PTSD under the DSM-IV, the Board must conclude that the Veteran does not have a current diagnosis of PTSD, but rather he is diagnosed with a depressive disorder, not otherwise specified.  

Even assuming arguendo that the Veteran did have a diagnosis of PTSD and that such PTSD was related to military service, the Board is forced to conclude that a separate grant of service connection for PTSD cannot be awarded in this case.  
As noted above, the Veteran has already been awarded service connection for  depressive disorder, not otherwise specified; such disorder is currently evaluated at 70 percent disabling, effective May 20, 2002.  The Veteran and his representative have not alleged, nor has does the medical evidence of record demonstrate, any separate and distinct symptomatology pertaining to PTSD which have not already been contemplated by the currently service-connected psychiatric disorder.  It appears that the Veteran's full range of psychiatric symptomatology has been contemplated by the current evaluation for his depressive disorder, and no physician, either VA or private, has specifically noted symptomatology attributed solely to the Veteran's PTSD, as opposed to his depressive disorder.  Therefore, the Board must conclude that all of the Veteran's symptomatology has been contemplated in the rating for his depressive disorder, as instructed by Mittleider v. West, 11 Vet. App. 181 (1998).  

As there are no separate and distinct manifestations of a PTSD disability which have not already been contemplated under the Veteran's current disability rating for his service-connected psychiatric disorder, the Board cannot award a separate evaluation for PTSD-even if service connection was warranted-as rating such overlapping symptomatology would result in pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran does not have a current diagnosis of PTSD.  Rather, he has been diagnosed with a depressive disorder.  Moreover, such depressive disorder has already been service-connected and the full range of his psychiatric symptomatology has been considered in evaluating that disorder.  No separate and distinct manifestations of PTSD have been identified in the record for which a separate evaluation could be justified, even assuming that a valid diagnosis of PTSD did exist.  

For the above reasons, a separate grant of service connection for PTSD is not warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.304; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); Estaban, supra.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A separate grant of service connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


